Exhibit 10.11

THIRD AMENDMENT TO AMENDED AND RESTATED MASTER MOTOR VEHICLE

FINANCE LEASE AGREEMENT

This THIRD AMENDMENT (this “Amendment”), dated as of May 9, 2007, amends the
Amended and Restated Master Motor Vehicle Finance Lease Agreement (as amended to
date, the “Finance Lease”), dated as of June 3, 2004, by and among AESOP LEASING
L.P., a Delaware limited partnership, as lessor (the “Lessor”), AVIS BUDGET CAR
RENTAL, LLC (formerly known as Cendant Car Rental Group, LLC), a Delaware
limited liability company (“ABCR”), as a lessee (in such capacity, a “Lessee”),
as administrator (in such capacity, the “Administrator”) and as guarantor (in
such capacity, the “Finance Lease Guarantor”), AVIS RENT A CAR SYSTEM, LLC
(formerly known as Avis Rent A Car System, Inc.) (“ARAC”), a Delaware limited
liability company, as a lessee (in such capacity, a “Lessee”) and BUDGET RENT A
CAR SYSTEM, INC. (“BRAC”), a Delaware corporation, as a lessee (in such
capacity, a “Lessee” and together, with ABCR and ARAC, in their capacities as
lessees, the “Lessees”). Unless otherwise specified herein, capitalized terms
used herein shall have the meanings ascribed to such terms in (i) the
Definitions List attached as Schedule I to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004 (as amended to date, the “Base Indenture”),
between Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant
Rental Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, and The Bank of New York
Trust Company, N.A. (as successor in interest to The Bank of New York), as
trustee (the “Trustee”), as such Definitions List may from time to time be
amended in accordance with the terms of the Base Indenture or the Finance Lease,
as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 29 of the Finance Lease, the Finance Lease may be
amended with an agreement in writing signed by the Lessor, the Finance Lease
Guarantor and each Lessee and consented to in writing by ABRCF, as lender (in
such capacity, the “Lender”), and the Trustee;

WHEREAS, the parties desire to amend the Finance Lease to reflect (i) ABCR’s
entrance into a Guaranteed Depreciation Program with each of GM and Ford and
(ii) the name changes of certain entities; and

WHEREAS, the Lessor has requested the Trustee and the Lender to, and, upon this
Amendment becoming effective, the Lessor, the Lender and the Trustee have agreed
to, amend certain provisions of the Finance Lease as set forth herein;

NOW, THEREFORE, it is agreed:

1. The Finance Lease is hereby amended by (i) deleting the term “Cendant Car
Rental Group, LLC” and replacing it with “Avis Budget Car Rental, LLC” in each
place such term appears, (ii) deleting the term “CCRG” and replacing it with
“ABCR” in each place such term appears, (iii) deleting the term “Cendant Rental
Car Funding (AESOP) LLC” and replacing it with “Avis Budget Rental Car Funding
(AESOP) LLC” in each place such term appears, (iv) deleting the term “CRCF” and
replacing it with “ABRCF” in each place such term appears and (v) deleting the
term “Avis Rent A Car System, Inc.” and replacing it with “Avis Rent A Car
System, LLC” in each place such term appears.



--------------------------------------------------------------------------------

2. Attachment A (Vehicle Acquisition Schedule and Related Information) to the
Finance Lease is hereby amended such that the reference therein to “GM
Repurchase Program” shall hereby be replaced with “GM Guaranteed Depreciation
Program or GM Repurchase Program, as applicable.”

3. Clause (c) of Section 2.9 of the Finance Lease will be amended and restated
as follows:

“(c) the aggregate Net Book Value of all Non-Program Vehicles other than
Non-Program Vehicles subject to a Manufacturer Program with a Specified Eligible
Non-Program Manufacturer and Unaccepted Program Vehicles (or such portion
thereof as is specified in such Supplement) leased under this Agreement (after
giving effect to the inclusion or redesignation, as the case may be, of such
Vehicle under this Agreement) and the AESOP I Operating Lease as of such date
shall not exceed any applicable Maximum Non-Program Vehicle Amount,”

4. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Finance Lease.

5. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) the Trustee and the Lender shall have consented
hereto.

6. From and after the Amendment Effective Date, all references to the Finance
Lease shall be deemed to be references to the Finance Lease as amended hereby.

7. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AESOP LEASING L.P., as Lessor By:   AESOP LEASING CORP., its general partner

 

By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani   Title:   Executive
Vice President, General Counsel and Assistant Secretary

 

AVIS BUDGET CAR RENTAL, LLC, as Lessee, Administrator and Finance Lease
Guarantor By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani   Title:  
Executive Vice President, General Counsel and Assistant Secretary

 

AVIS RENT A CAR SYSTEM, LLC., as Lessee By:   /s/ Karen C. Sclafani   Name:  
Karen C. Sclafani   Title:   Executive Vice President, General Counsel and
Assistant Secretary

 

BUDGET RENT A CAR SYSTEM, INC., as Lessee By:   /s/ Rochelle Tarlowe   Name:  
Rochelle Tarlowe   Title:   Vice President and Assistant Treasurer



--------------------------------------------------------------------------------

Acknowledged and Consented AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Lender
By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani   Title:   Executive
Vice President and Assistant Secretary

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee By:   /s/ Marian Onischak  
Name:   Marian Onischak   Title:   Vice President